Citation Nr: 1711958	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for arthritis of the feet.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1983 to May 1984 and from November 1985 to June 2009.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans' Affairs (VA) Regional Office (RO).  In October 2015, the Board remanded the case to the RO for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case to the RO in October 2015, in large part, to obtain an addendum opinion on the question of whether the Veteran has arthritis of the feet and/or toes that was incurred in or related to service, or was secondary to a service-connected disability.  The Veteran's service-connected disabilities include:  bilateral pes planus (rated 10 percent before February 14, 2014 and 30 percent from that date), bilateral metatarsalgia (rated 10 percent from February 14, 2014), status post bunionectomy of the right foot (rated 10 percent), and left foot bunion (rated 0 percent before February 14, 2014 and 10 percent from that date).  

As noted in the October 2015 Board remand, the records show: that during service in January 2007 X-rays of the feet reportedly revealed some "midfoot arthritic changes" (but without an actual diagnosis of arthritis at that time); that on a pre-discharge VA examination in April 2009 (when X-rays of the feet were taken), there were no findings/pathology referable to arthritis of the feet; and that on a February 2014 VA examination (when the claims file was unavailable to the examiner), there was a diagnosis of osteoarthritis of the feet.  VA opinions were obtained from the same physician in January 2016 and September 2016; however, the Board deems those opinions to be deficient, and finds that a new, adequate, opinion must be sought.  
In January 2016, the examining physician opined that it was less likely than not that the Veteran's osteoarthritis of the feet was incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the Veteran's service records did not document a chronic ongoing treatment or condition for osteoarthritis of the feet, and that the osteoarthritis of the feet was a "distinct and separate diagnosis from her service-connected foot diagnoses and [was] not secondary to her service-connected foot diagnoses."  The examiner further noted that "the readings of arthritis have varied from exam to exam, so for the purpose of this exam it is presumed there is arthritis to base an opinion around."  The addendum opinion in September 2016 was sought because the examiner had failed to discuss the January 2007 findings of arthritic changes in the midfoot, the 2009 findings of no arthritis, and the 2014 finding of osteoarthritis of the feet.  Yet, the examiner did not amend his opinion, but merely reiterated the findings of 2007, 2009, and 2014, without furnishing any discussion.  Notably, neither 2016 opinion addressed whether or not the Veteran's other service-connected foot diagnoses have aggravated arthritis in the feet.  

In light of the fact that the record is still devoid of an adequate medical opinion that addresses the underlying etiological questions in this case, further development is necessary (particularly so the questions concerning whether there is any present aggravation of bilateral foot arthritis may be addressed).  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of any evaluation and/or treatment she has received for foot arthritis since December 2015 (when she responded that she had not received any treatment but had only used over-the-counter medications), and to submit a medical release, authorizing VA to obtain records from any private provider identified.  

2.  The AOJ should thereafter arrange for the Veteran to be examined by an appropriate examiner to confirm the presence, and determine the nature and etiology of any arthritis in her feet.  All indicated tests and studies deemed necessary, to include any X-rays, should be performed.  The examiner should address the following:

 (a).  Does the Veteran currently have arthritis in one or both feet, including in the toes? 

 (b).  If so, is it at least as likely as not (a 50 percent or greater probability) that the diagnosed arthritis is either related to her period of service from November 1983 to May 1984 and from November 1985 to June 2009, or was caused or aggravated by her service-connected bilateral pes planus, bilateral metatarsalgia, status post bunionectomy of the right foot, and/or left foot bunion?  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation by a service-connected disability is found, the examiner should identify, to the extent possible, the approximate baseline level of disability before the onset of the aggravation as well as the level of severity of the disability after the aggravation was completed.  

The examiner must provide a complete explanation for all opinions, based on clinical experience, medical expertise, and established medical principles.  In formulating the opinion, the examiner should discuss the (in-service) January 2007 findings of arthritic changes in the midfoot, the April 2009 VA examination findings of no arthritis, and the February 2014 finding of osteoarthritis of the feet.  
If an opinion sought cannot be given without resort to mere speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner lacks the requisite knowledge or training).

3.  Thereafter, the AOJ should review the entire record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

